DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2022 has been entered.
Amendments to the claims have been acknowledged. Claim 2 is cancelled by applicant.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and  4 are rejected under 35 U.S.C. 103 as being unpatentable over  Uruno et al., (US 20140127538, provided on IDS 01/27/2021).  
Regarding claim 1,  Uruno discloses a secondary battery 1 that includes a package 2 including a package main body 2a and a lid 2b (cap plate) , an electrode assembly 3 provided inside the package 2, and an insulator 8 (insulating plate) located between the lid 2b and the electrode assembly 3 provided inside the package 2. The package 22 includes a one end opened package main body 2a in which an upper end is opened; and a lid 2b having a rectangular plate shape and covering the opening of the package main body 2a [0015].  Uruno further discloses the lid 2b is provided with a pressure release valve 2b1 (vent) having a rectangular shape and located at a center portion of the lid 2b.  Uruno further discloses the pressure release valve 2b1 has a groove formed therein such that the pressure release valve 2b1 turns into an open state upon receipt of a pressure of a predetermined value or higher [0016]. The pressure release valve 2b1 is provided with a groove, therefore the groove is at least one region that has a smaller thickness than other regions.  (Claim 4)

    PNG
    media_image1.png
    599
    619
    media_image1.png
    Greyscale

Uruno further discloses the insulator 8 includes a plate-like main body 8a including multiple opening portions 8c serving as flow paths of gas generated inside the package 2 and plural ribs 8e [0023].  Examiner notes that the opening portions 8c reads on the claimed gas discharge holes.  See figure 3 the multiple opening portions 8c are disposed at a region corresponding to the pressure release valve 2b1.  Uruno further discloses see figure 4, the openings 8c (discharge holes) are partitioned by ribs 8e to be separated from each other. Examiner notes that the ribs reads on the claimed partition. 
Uruno does not disclose each of the gas discharge holes has a smaller diameter at an upper region that at a lower region.  Uruno discloses the opening 8c (gas discharge holes) serve as the gas flow paths which the gas generates inside the package 2 is discharged to the outside of the package 2.  The shape and size of each of the openings 8c is set such that the opening portion 8c can function well as the gas flow path, and that the insulator 8 can prevent a substance inside the package 2 from being ejected during the pressure release.
The opening portion 8c has a circular shape and a size in a diameter of 4 mm or smaller, the total opening area of the opening portions 8c is preferably within a range of 45% to 65%, gas does not flow well if the total opening area of the opening portions 8c is smaller than 45% of the opening area of the pressure release valve 2b1, and the prevention of ejection of the substance inside the package 2 is difficult if the total opening area is larger than 65% thereof [0026]. Examiner notes it is important for the opening portions 8c (discharge holes) to have a diameter of 4mm or smaller, and an opening  within a range of 45 to 65% in order to ensure the openings are efficiently sized to flow gas outward through the vent 2b1. In  an effort to optimize the role of the gas discharge holes 8c, it would have been obvious to one having ordinary skill in the art to have each of the gas discharge holes 8c have a smaller diameter at an upper region than at a lower region in order to have a good gas flow discharge and to prevent the ejection of substance in the battery.  (Claim 1)

    PNG
    media_image2.png
    365
    669
    media_image2.png
    Greyscale

Regarding claim 3, Uruno discloses all of the limitations as set forth above in claim 1.  Uruno further discloses see figure 4, the rib 8e has a greater diameter at an upper region than at a lower region.  (Claim 3)

    PNG
    media_image3.png
    351
    639
    media_image3.png
    Greyscale

Regarding claim 4, Uruno discloses all of the limitations as set forth above in 1. Uruno does not explicitly disclose the insulator 8 has a smaller thickness at the region where the multiple openings 8c (gas discharge holes) are located than at other regions.  However, the examiner notes opening 8c are openings and therefore has a smaller thickness at that region than at other regions on the insulator 8.  (Claim 4).  
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Uruno et al., (US 20140127538, provided on IDS 01/27/2021) in view of Kim et al. (US 8,709,630, provided on IDS 12/06/2021), and further in view of Uh et al., (US 20070202364).
Regarding claims 5 and 6, Uruno discloses a secondary battery 1 that includes a package 2 including a package main body 2a and a lid 2b (cap plate) , an electrode assembly 3 provided inside the package 2, and an insulator 8 (insulating plate) located between the lid 2b and the electrode assembly 3 provided inside the package 2. The package 22 includes a one end opened package main body 2a in which an upper end is opened; and a lid 2b having a rectangular plate shape and covering the opening of the package main body 2a [0015].  
Uruno further discloses the lid 2b is provided with a pressure release valve 2b1 (vent) having a rectangular shape and located at a center portion of the lid 2b.  Uruno also discloses the pressure release valve 2b1 has a groove formed therein such that the pressure release valve 2b1 turns into an open state upon receipt of a pressure of a predetermined value or higher [0016]. The pressure release valve 2b1 is provided with a groove, therefore the groove is at least one region that has a smaller thickness than other regions.
Uruno further discloses the insulator 8 includes a plate-like main body 8a including multiple opening portions 8c serving as flow paths of gas generated inside the package 2 and plural ribs 8e [0023].  Examiner notes that the opening portions 8c reads on the claimed gas discharge holes.  See figure 3 the multiple opening portions 8c are disposed at a region corresponding to the pressure release valve 2b1.  Uruno further discloses see figure 4, the openings 8c (discharge holes) are partitioned by ribs 8e to be separated from each other. Examiner notes that the ribs reads on the claimed partition. 
Uruno does not disclose the insulating plate further includes a tape having an insulating property attached to a surface facing the at least one electrode assembly, wherein the tape is a polyimide (PI) tape. Kim discloses a rechargeable battery including an electrode assembly 10 and a case 34 accommodating the electrode assembly 10 and a cap assembly 20 coupled to an opening of the case 34 (Kim:(col.3/L 25-30)). The cap assembly 20 includes a cap plate 30 covering the opening of the case 34 (Kim:(col.3/L54-56)).  The cap plate includes a vent member 39 (Kim:(col.3/L62-63)). Kim further discloses an insulating member 26 formed at an upper part of the electrode assembly, see figure 2, (Kim:(col.4/L20)). Kim further discloses a channel member 40 installed between the insulating member 26 to form a gas flow path (Kim:(col.4/L40-42)).  The channel member 40 includes auxiliary holes 48 (Kim:(col.4/L65)), the auxiliary holes 48 allow for distribution of pressure when the vent member 39 is open, thereby allowing the gas to be discharged in various directions. The auxiliary holes 48 may allow the gas below the channel member 40, after having been released from the interior of the electrode assembly 10, as well as the gas beside the channel member 40, to be quickly discharged, because of the presence of the auxiliary holes 48, the gas may be Smoothly discharged through the auxiliary holes 48 (Kim:(col.5/L4-18)).  
It would have been obvious to one having ordinary skill in the art to add the channel member 40 of Kim to the insulating plate of Uruno  attached to a surface facing the electrode assembly in order to further aid in the discharge of the gas by using a channel member that smoothing and quickly discharges gas generated from the inside of the electrode assembly therefor improving battery safety.  
While modified Uruno does not disclose the channel member (taught by Kim) is a tape having an insulating property, wherein the tape is a polyimide tape, it is known and common in the art to use an insulating tape, as shown by Uh. Uh discloses a secondary battery which includes a bare cell 110, which includes a can 120, and an electrode assembly 122 housed in the can 12p and a cap assembly 130 for sealing the can 120 (Uh:[0022]).  The cap assembly includes an insulating plate 134 (Uh:[0025]).  The insulating plate 134 is arranged to electrically insulate the terminal plate from the cap plate. The insulating plate is an insulating tape made of polyimide, having resistance to an electrolyte (Uh:[0027]).  It would have been obvious to one having ordinary skill in the art to replace the material of the channel member 40 (taught by Kim) of modified Uruno with a polyimide tape, in order to further improve the insulation of the battery by using a material with excellent insulation properties, high heat resistance  and a material that will not react with an electrolyte, as taught by Uh.  (Claims 5 and 6 )
Regarding claims 7 and 9, modified Uruno discloses all of the limitations as set forth above in claim 5. Modified Uruno further discloses  the channel member 40 (tape) includes auxiliary holes 48 (Kim:(col.4/L65)), the auxiliary holes 48 (gas moving holes)  allow for distribution of pressure when the vent member 39 is open, thereby allowing the gas to be discharged in various directions. The auxiliary holes 48 may allow the gas below the channel member 40, after having been released from the interior of the electrode assembly 10, as well as the gas beside the channel member 40, to be quickly discharged, because of the presence of the auxiliary holes 48, the gas may be Smoothly discharged through the auxiliary holes 48 (Kim:(col.5/L4-18)).  Examiner notes the channel member 40 is disposed directly under the insulating plate and therefore the gas moving holes 48 correspond to the gas discharge holes, and at least one of the gas moving hole being located at a region corresponding to a respective gas discharge hole.  (Claims 7 and 9)
Regarding claim 8, modified Uruno discloses all of the limitations as set forth above in claim 7. Modified Uruno does not disclose wherein each of the gas moving holes has a smaller diameter than each of the gas discharge holes. Modified Uruno discloses the auxiliary holes 48 (gas moving holes)  allow for distribution of pressure when the vent member 39 is open, thereby allowing the gas to be discharged in various directions. The auxiliary holes 48 may allow the gas below the channel member 40, after having been released from the interior of the electrode assembly 10, as well as the gas beside the channel member 40, to be quickly discharged, because of the presence of the auxiliary holes 48, the gas may be Smoothly discharged through the auxiliary holes 48 (Kim:(col.5/L4-18)). Examiner notes the gas moving holes 48 allow for a smooth and quick discharge of gas. In an effort to optimize the role of the gas moving holes 48 (taught by Kim), it would have been obvious to one having ordinary skill in the art to have the gas moving holes 48 have a smaller diameter than each of gas discharge  holes 8c in order to have a good gas flow discharge. (Claim 8)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Uruno et al., (US 20140127538, provided on IDS ), as applied to claim 1  above, and further in view of  Xing et al., (CN 108615830, using English equivalent US 20180166676 for citations).
Regarding claim 10, modified Uruno discloses all of the limitations as set forth above 1. Uruno does not disclose the electrode assembly includes a plurality of electrode assemblies and the tabs of the electrode assemblies are electrically connected to each other on the insulating plate. 
Xing discloses a power battery which includes a shell 1, a bare battery core 2, and a power battery top structure. The power battery top structure includes a first electrode assembly and a second electrode assembly [0025].  Xing further discloses the battery top cap structure further includes a lower insulation member 30 and an insulation end plate 60, and a top cap piece 40 [0025].  Examiner notes that the top cap piece 40 reads on the claimed cap plate and the insulation member 30 and the insulation end plate 60 combined reads on the claimed insulating plate. 
Xing further discloses an explosion proof valve 40a is provided in the central part of the top cap piece 40; and at the same time a first explosion proof through hole 30f and a second explosion proof through hole 60d are provided in the positions corresponding to the explosion proof valve 40a [0035], see also figure 4.  Examiner notes that the explosion proof valve 40a reads on the claimed vent on the cap plate (top piece 40), and the first and second explosion proof through holes 30f/60d reads on the claimed plurality of discharge holes.  Xing further disclose the first and second receiving chambers 60a/60b are provided on the insulation end plate 60. A channel is formed on the end plate 60 that allows the electrode lugs 2a and 2b to pass through [0028], see figure 1 once the battery components are connected and the battery shell 1 is closed by the top piece 40 the lugs 2a/2b will be connected on the insulation plate 60.  Examiner notes that the electrode lugs 2a and 2b reads on the claimed electrode tabs. 
Examiner notes that a plurality of electrode assemblies with tabs electrically connected are known in the art as evidenced by Xing. It would have been obvious to one having ordinary skill in the art to add the second electrode assembly of Xing to the secondary battery 1 of Uruno in order to provide more power to the battery by having a second power source (a second electrode assembly).  (Claim 10)
Response to Arguments
Applicant's arguments filed January 18, 2022 have been fully considered but they are not persuasive.  Applicant asserts that  Uruno does not appear to disclose wherein the insulating plate includes a  plurality of gas discharge holes disposed at a region corresponding to the vent, and each of the gas discharge holes has a smaller diameter at an upper region than at a lower region.   Applicant’s  argument is not persuasive. The insulator 8 of Uruno (insulating plate) includes opening portions 8c  (gas discharge holes) serving as flow paths of gas generated inside the package 2 [0023]. See  in figure 3 the multiple opening portions 8c are disposed at a region corresponding to the pressure release valve 2b1.  
While Uruno does not disclose each of the gas discharge holes has a smaller diameter at an upper region than at a lower region.   Uruno does disclose the significance of the circular shape and diameter of the opening 8c , see [0026] of Uruno.  The opening portion 8c has a circular shape and diameter size of 4 mm or smaller and the total opening area within a  range of 45% to 65%,  so that  the gas can flow well. In  an effort to optimize the role of the gas discharge holes 8c, it would have been obvious to one having ordinary skill in the art to have each of the gas discharge holes 8c have a smaller diameter at an upper region than at a lower region in order to have a good gas flow discharge and to prevent the ejection of substance in the battery. 
Applicant further asserts that Han appears to merely teach the insulating case but does not appear to teach or suggest the insulating case 320 being  a tape attached to a surface facing at least one electrode assembly. Applicants assertion is persuasive  and therefore the  35 U.S.C. 103 as being unpatentable over Uruno et al., further in view of Han et al. has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIARA TRANT/
Examiner, Art Unit 1722   

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722